UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	September 1, 2015 — August 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Annual report 8 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio managers 4 Performance snapshot 4 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Summary of dividend reinvestment plans 16 Trustee approval of management contract 18 Financial statements 23 Federal tax information 62 Shareholder meeting results 63 About the Trustees 64 Officers 66 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Over the past several months, multiple headwinds have tested the mettle of the U.S. stock market as it ascended to record highs. At the same time, international financial markets have weathered myriad macroeconomic challenges. We acknowledge that bouts of volatility can be challenging for investors, but the lesson, we believe, is to stay invested and maintain a diversified portfolio despite short-term fluctuations. In the United States, many analysts believe that we are close to full employment, and the threat of a recession, which was a concern earlier this year, appears to have diminished. Overseas, stock markets are also near all-time highs, but we believe growth prospects are positive for many countries, as central banks remain accommodative. All market environments present challenges, which is why we favor active strategies based on fundamental research like the investment approach practiced at Putnam. Backed by a network of global analysts, Putnam portfolio managers bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended August 31, 2016, as well as an outlook for the coming months. As always, we believe it is important to consult regularly with your financial advisor, who can help you to determine whether your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. Thank you for investing with Putnam. Interview with your fund’s portfolio managers What was the market environment like for high - yield bonds and convertible securities during the 12-month reporting period ended August31, 2016? Rob: High-yield bonds faced headwinds in the first half of the reporting period, with falling oil prices, an economic slowdown in China, and credit worries about the high-yield market weighing on the asset class — particularly for sectors linked to oil and other commodities. During these months, higher-quality bonds outpaced lower-quality bonds, reflecting a greater risk aversion on the part of investors. As a result, high-yield credit spreads, or the yield advantage high-yield bonds offer over comparable-maturity U.S. Treasuries, rose considerably during this time frame. By the middle of February2016, the macroeconomic outlook began to improve. Strengthening oil prices, stimulus measures by the Chinese government, and diminished expectations of U.S. interest-rate hikes Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. * The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. The BofA Merrill Lynch Speculative Grade U.S. Convertible Index and the JPMorgan Developed HighYield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund.The blended benchmark was previously shown as two individual indexes. 4 High Income Securities Fund eased investor concerns and contributed to an inflection point for higher-risk assets. Credit spreads began to tighten, indicating that investors were more comfortable taking on risk. The upturn in the high-yield market accelerated during the spring months, with the rally in March and April representing the largest consecutive-month advance for the asset class since 2009. However, the United Kingdom’s surprise vote on June23 to leave the European Union, commonly known as “Brexit,” sent global markets into a tailspin before rebounding within days as investors took comfort from pledges by central banks to support liquidity. The momentum continued in the closing months of the reporting period, as the higher-risk credit markets moved higher amid accommodative monetary policy announcements. Eric: Given their correlation with high-yield bonds, convertible securities generally followed a similar path as the high-yield market during the reporting period as risk tolerances shifted — struggling when market conditions became more challenging and rallying when riskier assets were back in vogue. More economically sensitive, lower-quality securities in both asset classes strongly outperformed in the second half of the reporting period, with energy and technology securities in particular erasing most of the losses from the first half of the reporting period. However, convertible securities also tend to be highly correlated with stocks, given their conversion feature, or embedded equity option, that allows them to be converted into a preset number of shares of the issuing company’s stock. This hybrid feature allows them to harness the potential for equity-like returns from their underlying equity securities while capturing some degree of support from their fixed-income attributes over longer periods of time. So we were not surprised to see convertible securities sell off more than high-yield bonds in the first half and rebound more strongly in the second half of the reporting period. *The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/16. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. High Income Securities Fund 5 The fund delivered solid positive results, outperforming its Lipper peer group average but underperforming its benchmark, which is an equal - weighted blend of the JPMorgan Developed High Yield Index and the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. What contributed to the fund’s performance during the period? Eric: The convertibles sleeve of the portfolio had positive absolute performance for the reporting period. Security selection and overweight positioning in financials was the largest contributor to fund performance relative to the BofA Merrill Lynch Speculative Grade U.S. Convertible Index [the convertibles index], as financials rallied strongly during the last six months of the reporting period. Security selection and an underweight position within consumer cyclicals relative to the convertibles index also aided performance — particularly an underweight allocation to Tesla, which struggled in the aftermath of the company’s weak earnings in the fourth quarter of 2015. Rob: The fixed-income sleeve of the portfolio also had positive absolute performance for the reporting period. An overweight allocation and security selection within telecommunications relative to the JPMorgan Developed High Yield Index [the high-yield index] was the largest relative contributor to returns, particularly positioning in Sprint, Windstream, and T-Mobile, as lower-quality securities strongly outperformed significantly in the second half of the reporting period. Overweight allocations Credit qualities are shown as a percentage of the fund’s net assets as of 8/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings and portfolio credit quality will vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 High Income Securities Fund to the industrials and housing sectors also augmented performance relative to the high-yield index. While, at the issuer level, the fund’s overweight positions in commodity-sensitive names, including SM Energy and AES, also added to results. What strategies detracted from the fund’s benchmark - relative performance? Eric: An underweight allocation and security selection within the technology sector was the largest detractor from performance relative to the convertibles index. With the technology sector staging a comeback during the last six months of the reporting period, underweight positioning in NVIDIA, Microchip Technology, and SanDisk, which tend to be more volatile than the overall market, were among the largest relative detractors at the security level. [SanDisk was no longer held in the portfolio at period-end.] An overweight allocation and security selection within the health-care sector also held back performance, especially in the fall of 2015 when critical comments about drug pricing from Hillary Clinton contributed to the underperformance of biotechnology companies — particularly those that have relied on price increases to boost profitability This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 8/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. High Income Securities Fund 7 in recent years. At the issuer level, the fund’s position in Allergan, which was not held in the convertibles index, was most disappointing. New Treasury Department rules that block the movement of U.S. corporate addresses overseas to limit tax liabilities ultimately caused the Allergan and Pfizer merger discussions to dissolve, and the convertible security’s price declined sharply on the news. Rob: The greatest detractor relative to the high-yield index was an underweight position in technology, as the sector performed well during the second half of the reporting period. An underweight allocation to the energy sector weighed on relative performance given the recovery in commodity prices. At the issuer level, positioning in Intelsat, Avaya, and Chesapeake Energy negatively influenced relative performance. What is your outlook for the coming months? Rob: I believe fundamentals in the high-yield market are fairly solid. Most issuers appear to be in reasonably good shape from a credit perspective, especially when viewed in light of a backdrop that I expect will include continued growth in the U.S. economy. In the second calendar quarter of 2016, defaults within the asset class began to slow as a result of improvements in the challenged energy and metals sectors. At the close of the reporting period on August31, 2016, year-to-date issuance was below where it was one year ago, which is helping to support prices in the secondary market. Given the upward This chart shows how the fund’s weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 High Income Securities Fund price movement in high-yield bonds in the year-to-date period through August, spreads have tightened, suggesting that valuations were not as attractive as they were earlier in 2016. While high-yield bonds are likely, in our view, to see continued demand from yield-hungry investors, I also believe that macroeconomic and geopolitical factors may continue to drive volatility in the markets for the foreseeable future. Eric: Given the sensitivity of convertibles to their underlying equities, the asset class has performed well in recent months, despite volatility associated with the Brexit vote. We believe it is much too early to know the longer-term impact of Brexit. As we get closer to the presidential election in November, I would not be surprised to see investor risk appetites becoming more muted. However, in the final months of the reporting period, there was a revival of the new-issue convertibles market, resulting in what we consider attractively priced new securities that have thus far traded well in the after-market. Diminished expectations for near-term Federal Reserve interest-rate hikes and increased expectations for a more gradual pace of future hikes have helped to support convertible bond prices so far in 2016. If interest rates slowly start to rise, I believe that convertible securities’ naturally shorter duration should support the asset class as it has historically performed well in hiking cycles and rising rate markets. Thanks for your time and for bringing us up to date, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. High Income Securities Fund 9 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from the Booth School of Business at the University of Chicago and a B.S. from San Diego State University. Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from the Booth School of Business at the University of Chicago and a B.S. from the Wharton School at the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. IN THE NEWS In what President Barack Obama called a “turning point for the world,” the United States and China in early September ratified the Paris agreement to curb climate-warming emissions. China is the largest emitter of greenhouse gasses, followed by the United States, with both countries accounting for an estimated 40% of the world’s man-made CO2 emissions. The pact, which could take effect as early as the end of 2016, could be a boon for “green” industries, including companies that make wind turbines, solar panels, and electric cars, as well as those that specialize in energy-efficient buildings and carbon-capture technologies. China was motivated to join the pact for various reasons. For instance, many of the country’s large cities are choked with severe pollution, which threatens China’s political stability. In addition, China is the leading manufacturer of wind and solar technologies. Meanwhile, in the United States, the coal industry would likely be hard hit by the enactment of the Paris agreement as efforts are made to reduce CO2 emissions. The burning of coal is the largest single source of greenhouse gas emissions. In an interview with The New York Times , President Obama said that it is society’s responsibility to ensure that the coal-mine workers and others affected by the agreement are retrained to “build wind turbines and install solar panels.” 10 High Income Securities Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 8/31/16 NAV Market price Annual average Life of fund (since 7/9/87) 8.61% 8.27% 10 years 83.23 91.83 Annual average 6.24 6.73 5 years 41.29 29.92 Annual average 7.16 5.37 3 years 16.01 20.85 Annual average 5.07 6.52 1 year 7.53 14.96 Performance assumes reinvestment of distributions and does not account for taxes. Performance is shown net of expenses. Comparative index returns For periods ended 8/31/16 Fund’s blended benchmark (50% JPMorgan Developed High Yield Index/50% BofA Lipper Convertible Securities Merrill Lynch Speculative Funds (closed-end) Grade U.S. Convertible Index) category average* Annual average Life of fund (since 7/9/87) —† 8.15% 10 years 105.81% 68.81 Annual average 7.48 5.33 5 years 48.14 43.95 Annual average 8.18 7.53 3 years 17.92 13.90 Annual average 5.65 4.40 1 year 8.48 4.38 Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/16, there were 13, 11, 11, 9, and 2 funds, respectively, in this Lipper category. † The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch Speculative Grade U.S. Convertible Index. The BofA Merrill Lynch Speculative Grade U.S. Convertible Index and the JPMorgan Developed High Yield Index were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. High Income Securities Fund 11 Fund price and distribution information For the 12-month period ended 8/31/16 Distributions Number 12 Income $0.3708 Capital gains — Total Share value NAV Market price 8/31/15 $8.67 $7.33 8/31/16 8.92 8.02 Current rate (end of period) NAV Market price Current dividend rate* 4.16% 4.62% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/16 NAV Market price Annual average Life of fund (since 7/9/87) 8.60% 8.26% 10 years 81.89 88.14 Annual average 6.16 6.52 5 years 49.63 41.12 Annual average 8.39 7.13 3 years 13.83 17.81 Annual average 4.41 5.61 1 year 11.23 19.47 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 High Income Securities Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The fund’s blended benchmark is an unmanaged index administered by Putnam Management, 50% of which is the JPMorgan Developed High Yield Index and 50% of which is the BofA Merrill Lynch All-Convertibles Speculative Quality Index. BofA Merrill Lynch Speculative Grade U.S. Convertible Index is an unmanaged index of U.S. convertible securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. High Income Securities Fund 13 Other information for shareholders Important notice regarding share repurchase program In September 2016, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2016, up to 10% of the fund’s common shares outstanding as of October 7, 2016. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $132,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 High Income Securities Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. High Income Securities Fund 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16 High Income Securities Fund distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. High Income Securities Fund 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18 High Income Securities Fund • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the High Income Securities Fund 19 Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They noted that the longer-term performance of the Putnam funds generally continued to be strong, 20 High Income Securities Fund were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-­year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Convertible Securities Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2015, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their High Income Securities Fund21 continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22 High Income Securities Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. High Income Securities Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam High Income Securities Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam High Income Securities Fund (the “fund”) at August 31, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments at August 31, 2016 by correspondence with the custodian, brokers, transfer agent and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts October 12, 2016 24 High Income Securities Fund The fund’s portfolio 8/31/16 CORPORATE BONDS AND NOTES (41.3%)* Principal amount Value Basic materials (4.6%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $105,000 $105,525 Allegheny Technologies, Inc. sr. unsec. unsub. notes 7.875%, 8/15/23 10,000 9,500 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95%, 1/15/21 35,000 32,638 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 65,000 77,513 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 100,000 108,250 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 10,000 10,750 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 150,000 161,250 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9.75%, 10/15/23 120,000 142,200 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 125,000 127,500 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 150,000 170,250 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 110,000 111,925 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 115,000 131,171 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 70,000 66,981 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 6.625%, 5/15/23 80,000 76,800 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 80,000 76,600 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 55,000 56,100 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 65,000 56,550 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 2/15/20 (Canada) 125,000 110,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 55,000 55,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 110,000 106,975 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 10,000 8,725 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 175,000 200,375 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/20 160,000 166,600 HD Supply, Inc. 144A company guaranty sr. unsec. notes 5.75%, 4/15/24 55,000 58,575 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 150,000 150,000 High Income Securities Fund 25 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 $30,000 $30,975 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 95,000 104,500 Kraton Polymers LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 125,000 139,375 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7.50%, 6/1/20 55,000 57,200 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 125,000 130,000 Mercer International, Inc. company guaranty sr. unsec. notes 7.00%, 12/1/19 (Canada) 60,000 61,950 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7.00%, 4/15/20 (Canada) 60,000 61,800 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 45,000 46,688 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 145,000 154,606 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 105,000 109,200 Novelis, Inc. company guaranty sr. unsec. notes 8.75%, 12/15/20 185,000 193,788 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 15,000 16,538 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 200,000 199,500 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 30,000 31,838 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 80,000 86,600 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.50%, 12/1/20 75,000 85,875 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 100,000 106,875 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 40,000 42,800 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 35,000 36,750 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 85,000 101,681 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 135,000 142,425 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 80,000 84,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 10,000 10,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.125%, 10/1/21 20,000 20,800 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.50%, 6/1/24 (Canada) 15,000 16,800 Teck Resources, Ltd. 144A company guaranty sr. unsec. notes 8.00%, 6/1/21 (Canada) 25,000 27,000 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 180,000 154,800 26 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Basic materials cont. Tronox Finance, LLC company guaranty sr. unsec. notes 6.375%, 8/15/20 $20,000 $18,100 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 60,000 53,850 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 85,000 88,613 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 100,000 103,500 USG Corp. 144A company guaranty sr. unsec. notes 5.875%, 11/1/21 20,000 20,975 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 100,000 108,500 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 140,000 128,800 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 175,000 189,000 Zekelman Industries, Inc. 144A company guaranty sr. notes 9.875%, 6/15/23 85,000 90,950 Capital goods (3.7%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 325,000 340,031 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 105,000 118,913 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 80,000 80,400 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 145,000 147,175 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 200,000 213,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 95,000 97,316 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 85,000 88,613 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 80,000 81,200 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 45,000 47,700 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 55,000 57,200 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 35,000 35,854 Bombardier, Inc. 144A sr. unsec. unsub. notes 4.75%, 4/15/19 (Canada) 130,000 130,325 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 150,000 165,000 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 65,000 73,125 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 65,000 67,844 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 350,000 334,688 High Income Securities Fund 27 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Capital goods cont. KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 $190,000 $199,405 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 160,000 220,319 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9.50%, 2/15/24 200,000 226,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 135,000 135,000 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 130,000 133,900 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 105,000 110,250 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 55,000 57,613 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8.25%, 2/15/21 (New Zealand) 205,000 213,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 100,000 107,125 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 95,000 101,175 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/26 45,000 46,350 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 50,000 51,550 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 190,000 198,075 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/21 85,000 90,153 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 65,000 67,438 TransDigm, Inc. 144A company guaranty sr. unsec. sub. bonds 6.375%, 6/15/26 70,000 71,400 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 150,000 159,188 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 150,000 158,625 Communication services (5.2%) Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 400,000 424,443 Cablevision Systems Corp. sr. unsec. unsub. notes 8.625%, 9/15/17 140,000 148,785 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 35,000 37,275 Cablevision Systems Corp. sr. unsec. unsub. notes 7.75%, 4/15/18 40,000 42,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6.625%, 1/31/22 35,000 36,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 50,000 52,500 28High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 $65,000 $68,819 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 160,000 172,000 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 35,000 37,450 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 125,000 131,524 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 5,000 5,263 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 25,000 26,625 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 240,000 242,100 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 70,000 70,788 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 245,000 238,414 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 50,000 53,563 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 200,000 183,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 80,000 78,900 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 110,000 118,800 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 205,000 223,066 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 40,000 43,600 Frontier Communications Corp. sr. unsec. notes 6.25%, 9/15/21 10,000 9,753 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 30,000 28,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 80,000 60,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6.625%, 12/15/22 (Bermuda) 6,000 5,160 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 25,000 7,375 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 35,000 10,369 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 100,000 104,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/21 40,000 41,500 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 45,000 47,194 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 90,000 94,064 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 25,000 26,406 Quebecor Media, Inc. 144A sr. unsec. notes 7.375%, 1/15/21 (Canada) CAD 75,000 59,407 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 $65,000 70,328 High Income Securities Fund 29 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Communication services cont. SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) $200,000 $206,500 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 200,000 203,000 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 260,000 234,000 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 60,000 59,250 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 80,000 83,321 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 115,000 126,644 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 275,000 267,297 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 265,000 262,019 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 140,000 149,800 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 220,000 236,500 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 165,000 172,425 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 40,000 42,402 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836%, 4/28/23 25,000 27,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633%, 4/28/21 45,000 47,475 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464%, 4/28/19 45,000 45,900 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 125,000 132,344 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 195,000 204,750 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 180,000 175,050 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 120,000 126,300 Wind Acquisition Finance SA 144A company guaranty notes 7.375%, 4/23/21 (Luxembourg) 200,000 206,000 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 185,000 168,119 Consumer cyclicals (8.3%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 70,000 72,100 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 65,000 66,630 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 105,000 110,775 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 145,000 128,598 30 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Consumer cyclicals cont. Bon-Ton Department Stores, Inc. (The) company guaranty notes 10.625%, 7/15/17 $61,000 $61,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 100,000 55,500 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 75,000 81,000 Boyd Gaming Corp. 144A company guaranty sr. unsec. unsub. bonds 6.375%, 4/1/26 35,000 37,275 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 100,000 102,750 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 85,000 85,531 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 140,000 153,650 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 55,000 59,400 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9.125%, 5/1/19 80,000 83,900 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 60,000 62,250 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 65,000 67,275 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 65,000 66,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 190,000 191,425 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 330,000 345,675 Dakota Merger Sub, Inc. 144A sr. notes 7.75%, 9/1/23 160,000 162,200 Dakota Merger Sub, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 65,000 63,863 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 45,000 48,375 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 125,000 131,875 EMI Music Publishing Group North America Holdings, Inc. 144A sr. unsec. notes 7.625%, 6/15/24 95,000 103,550 Entercom Radio, LLC company guaranty sr. unsec. notes 10.50%, 12/1/19 100,000 104,625 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 200,000 206,300 General Motors Co. sr. unsec. notes 5.20%, 4/1/45 20,000 21,294 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3.20%, 7/6/21 70,000 71,143 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 3.45%, 4/10/22 70,000 71,354 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 140,000 149,800 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 50,000 54,625 High Income Securities Fund 31 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Consumer cyclicals cont. Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 170,000 $134,818 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $70,000 73,238 Hilton Escrow Issuer, LLC/Hilton Escrow Issuer Corp. 144A sr. sub. notes 4.25%, 9/1/24 20,000 20,388 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 220,000 231,000 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 130,000 105,138 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 95,000 99,156 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 60,000 64,575 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 20,000 19,900 JC Penney Corp, Inc. 144A company guaranty sr. notes 5.875%, 7/1/23 25,000 26,085 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 80,000 76,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8.125%, 3/15/19 165,000 165,000 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 95,000 109,725 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 50,000 55,750 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 75,000 78,750 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 45,000 47,925 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 15,000 16,200 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 35,000 37,538 Lennar Corp. company guaranty sr. unsec. notes 4.50%, 6/15/19 125,000 131,250 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 125,000 131,563 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 70,000 75,110 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/22 30,000 31,725 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 110,000 116,600 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 135,000 133,313 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 20,000 21,400 MGM Resorts International company guaranty sr. unsec. unsub. notes 8.625%, 2/1/19 70,000 79,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 65,000 72,963 Mustang Merger Corp. 144A sr. unsec. notes 8.50%, 8/15/21 25,000 26,125 32 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 $69,000 $56,580 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 125,000 120,000 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 175,000 142,188 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 60,000 51,342 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 105,000 107,100 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 190,000 198,075 Nortek, Inc. company guaranty sr. unsec. sub. notes 8.50%, 4/15/21 155,000 162,363 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 90,000 96,300 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 55,000 58,575 Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 140,000 145,600 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 160,000 166,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 60,000 60,037 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 70,000 71,225 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 135,000 157,208 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 90,000 96,300 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 45,000 45,675 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 110,000 112,888 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 140,000 144,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 160,000 164,800 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 130,000 134,388 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 360,000 333,000 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 35,000 26,075 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 95,000 100,938 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 225,000 234,360 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 70,000 74,900 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 175,000 181,125 High Income Securities Fund 33 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 $65,000 $70,444 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 5,000 5,350 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.375%, 11/15/20 10,000 10,388 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 12/15/24 110,000 118,663 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 160,000 170,200 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 15,000 15,844 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 180,000 180,450 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 35,000 35,963 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 45,000 46,069 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 55,000 57,448 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 35,000 35,263 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 125,000 127,813 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.50%, 3/1/21 30,000 30,900 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 105,000 109,725 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8.50%, 5/15/21 88,000 91,520 WMG Acquisition Corp. 144A company guaranty sr. notes 5.00%, 8/1/23 85,000 87,338 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 95,000 95,119 Consumer staples (1.9%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 230,000 240,638 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 45,000 46,519 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 200,000 210,250 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 85,000 73,525 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 180,000 180,000 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 195,000 201,825 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 115,000 133,400 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 90,000 95,400 34 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7.25%, 6/1/21 (Brazil) $135,000 $139,725 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7.25%, 6/1/21 (Brazil) 35,000 36,225 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 40,000 41,600 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 90,000 95,625 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 90,000 94,385 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10.25%, 1/1/18 20,000 20,350 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 55,000 56,788 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 90,000 93,263 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 165,000 168,713 Revlon Escrow Corp. 144A sr. unsec. notes 6.25%, 8/1/24 50,000 52,000 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 150,000 161,937 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 26,575 14,218 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 130,000 146,575 Energy (4.4%) Anadarko Petroleum Corp. sr. unsec. unsub. notes 5.55%, 3/15/26 60,000 66,364 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 50,000 50,125 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 65,000 64,188 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 90,000 90,113 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 10/1/22 45,000 41,625 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 4/1/21 70,000 65,625 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 85,000 68,850 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 15,000 12,525 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 205,000 138,375 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 145,000 154,821 Cenovus Energy, Inc. sr. unsec. bonds 4.45%, 9/15/42 (Canada) 55,000 44,772 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 178,000 169,545 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 140,000 144,550 High Income Securities Fund 35 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Energy cont. Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 $50,000 $51,750 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 25,000 22,563 Continental Resources, Inc. company guaranty sr. unsec. sub. notes 5.00%, 9/15/22 90,000 87,075 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 80,000 75,400 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 85,000 62,263 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 132,000 135,630 Devon Financing Company, LLC company guaranty sr. unsec. unsub. bonds 7.875%, 9/30/31 130,000 159,521 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6.375%, 6/15/23 15,000 8,213 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 260,000 169,000 Halcon Resources Corp. company guaranty sr. unsec. notes 9.75%, 7/15/20 (In default) † 40,000 9,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8.875%, 5/15/21 (In default) † 235,000 55,813 Halcon Resources Corp. 144A company guaranty notes 8.625%, 2/1/20 60,000 57,000 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 65,000 75,465 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 105,000 107,888 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 3/1/21 (In default) † 30,000 7,050 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 175,000 176,750 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12.00%, 12/15/20 (In default) † 134,000 57,620 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10.375%, 2/15/17 (Canada) F 45,000 2 Marathon Oil Corp. sr. unsec. unsub. notes 3.85%, 6/1/25 45,000 42,084 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 80,000 64,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 75,000 61,500 Murphy Oil Corp. sr. unsec. unsub. notes 6.875%, 8/15/24 80,000 83,660 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 210,000 217,875 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 65,000 65,325 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 50,000 46,125 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 225,000 209,250 Range Resources Corp. company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 155,000 157,325 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 50,000 45,500 36 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Energy cont. Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 $25,000 $23,000 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 230,000 242,075 Sabine Pass Liquefaction, LLC 144A sr. notes 5.875%, 6/30/26 85,000 90,950 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 245,000 9,800 SandRidge Energy, Inc. 144A company guaranty notes 8.75%, 6/1/20 (In default) † 130,000 51,025 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6.75%, 5/1/23 (Canada) 65,000 66,788 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 120,000 127,650 Seventy Seven Energy, Inc. sr. unsec. notes 6.50%, 7/15/22 F 105,000 11 Seventy Seven Operating, LLC company guaranty sr. unsec. unsub. notes 6.625%, 11/15/19 F 115,000 12 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 75,000 74,250 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 65,000 59,394 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 85,000 82,450 SM Energy Co. sr. unsec. unsub. notes 6.125%, 11/15/22 95,000 92,388 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 30,000 8,100 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 55,000 13,200 Unit Corp. company guaranty sr. unsec. sub. notes 6.625%, 5/15/21 30,000 24,900 Western Gas Partners LP sr. unsec. unsub. notes 4.65%, 7/1/26 35,000 36,204 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 20,000 17,900 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 95,000 87,875 Williams Cos., Inc. (The) sr. unsec. unsub. notes 7.875%, 9/1/21 71,000 82,715 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 35,000 36,391 Williams Partners LP/ACMP Finance Corp. sr. unsec. sub. notes 4.875%, 3/15/24 60,000 61,444 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 195,000 196,950 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 65,000 66,747 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 245,000 238,263 Financials (4.7%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 105,000 103,425 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 175,000 219,188 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 3/15/20 60,000 69,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 50,000 57,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 12/1/17 90,000 94,388 High Income Securities Fund 37 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 $120,000 $127,650 Ally Financial, Inc. unsec. sub. notes 8.00%, 12/31/18 65,000 72,231 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 100,000 131,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 55,000 57,750 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 50,000 54,505 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919%, perpetual maturity (Spain) 105,000 106,181 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 50,000 53,952 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/23 75,000 79,213 CIT Group, Inc. sr. unsec. notes 3.875%, 2/19/19 45,000 45,999 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 65,000 68,900 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 80,000 85,500 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 100,000 106,000 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 185,000 195,869 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95%, perpetual maturity 25,000 25,453 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 125,000 69,375 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 155,000 153,838 Credit Acceptance Corp. company guaranty sr. unsec. notes 7.375%, 3/15/23 50,000 51,000 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 110,000 110,550 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 85,000 53,550 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 110,000 130,708 E*Trade Financial Corp. sr. unsec. unsub. notes 5.375%, 11/15/22 90,000 96,638 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 105,000 109,331 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 60,000 59,981 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15%, 11/15/66 50,000 19,500 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 70,000 68,250 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 155,000 158,488 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6.00%, 8/1/20 215,000 206,669 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 95,000 88,706 International Lease Finance Corp. sr. unsec. unsub. notes 6.25%, 5/15/19 80,000 86,800 International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 60,000 67,650 38 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Financials cont. iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R $5,000 $5,006 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.80%, 3/15/37 75,000 87,000 Lloyds Banking Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 249,000 253,046 MGM Growth Properties Operating Partnership LP/MGP Finance Co-Issuer, Inc. 144A company guaranty sr. unsec. notes 5.625%, 5/1/24 45,000 48,825 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6.375%, 3/1/24 R 50,000 54,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 100,000 100,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 130,000 123,825 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5.875%, 3/15/22 110,000 114,675 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 135,000 141,750 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 90,000 94,388 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 170,000 167,450 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 265,000 316,344 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 35,000 38,238 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 7.75%, 10/1/21 30,000 31,500 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.00%, 6/1/20 125,000 129,375 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 30,000 30,675 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 90,000 85,500 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 170,000 133,238 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 100,000 104,500 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 125,000 127,500 Wayne Merger Sub, LLC 144A sr. unsec. notes 8.25%, 8/1/23 120,000 124,035 Health care (4.0%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 155,000 161,200 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 75,000 74,813 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 210,000 206,588 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 110,000 119,900 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 35,000 37,231 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 110,000 114,263 High Income Securities Fund 39 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Health care cont. CHS/Community Health Systems, Inc. company guaranty sr. notes 5.125%, 8/1/21 $150,000 $147,938 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 120,000 99,600 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 175,000 135,188 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 165,000 147,675 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 135,000 143,462 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 100,000 90,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 210,000 190,575 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 125,000 127,813 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 100,000 106,875 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 275,000 302,500 HCA, Inc. company guaranty sr. sub. notes 3.75%, 3/15/19 65,000 66,869 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 30,000 34,125 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 35,000 36,050 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 135,000 141,413 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10.50%, 11/1/18 180,000 184,500 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 110,000 118,800 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 125,000 122,813 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 45,000 47,363 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5.375%, 11/15/22 75,000 77,250 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 85,000 88,932 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 110,000 115,093 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 255,000 273,488 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 110,000 114,959 Tenet Healthcare Corp. company guaranty sr. bonds 4.50%, 4/1/21 40,000 40,380 Tenet Healthcare Corp. company guaranty sr. bonds 4.375%, 10/1/21 60,000 60,206 Tenet Healthcare Corp. company guaranty sr. FRN 4.153%, 6/15/20 110,000 110,138 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 225,000 239,625 40 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Health care cont. Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 $25,000 $25,625 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 140,000 147,875 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 115,000 109,825 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 100,000 87,875 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 110,000 96,800 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 10,000 9,025 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 55,000 47,988 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 105,000 98,963 Technology (1.8%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 150,000 39,000 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 285,000 212,325 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 75,000 79,594 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 45,000 48,751 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 25,000 29,134 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 130,000 138,604 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. unsec. notes 5.875%, 6/15/21 90,000 95,161 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 165,000 172,838 First Data Corp. 144A notes 5.75%, 1/15/24 120,000 122,850 First Data Corp. 144A sr. notes 5.375%, 8/15/23 105,000 108,938 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6.00%, 1/15/22 70,000 73,780 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 85,000 79,688 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 160,000 162,200 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 60,000 63,331 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 105,000 112,088 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 45,000 47,813 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 105,000 106,050 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 60,000 66,150 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5.50%, 5/31/23 170,000 176,800 High Income Securities Fund 41 CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Technology cont. Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9.125%, 1/15/19 $90,000 $59,400 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 145,000 157,325 Transportation (0.3%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 135,000 131,963 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 250,000 250,625 Utilities and power (2.4%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 45,000 52,988 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 270,000 278,100 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 45,000 45,450 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 145,000 166,388 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 55,000 60,100 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 225,000 224,156 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 30,000 31,425 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 25,000 26,344 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 95,000 102,222 DPL, Inc. sr. unsec. sub. notes 6.50%, 10/15/16 12,000 12,029 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 10,000 9,875 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 180,000 184,500 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 80,000 78,400 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 40,000 49,889 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 107,000 117,165 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 45,000 46,125 GenOn Americas Generation, LLC sr. unsec. notes 9.125%, 5/1/31 100,000 80,500 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 95,000 66,975 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7.25%, 10/1/20 90,000 93,263 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 30,000 31,013 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 325,000 338,813 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 120,000 120,224 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 85,000 88,273 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 55,000 58,475 42 High Income Securities Fund CORPORATE BONDS AND NOTES (41.3%)* cont. Principal amount Value Utilities and power cont. Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 $140,000 $153,695 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 75,000 77,607 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4.50%, 11/1/23 80,000 80,917 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 130,000 130,325 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11.50%, 10/1/20 (In default) † 60,000 19,500 Total corporate bonds and notes (cost $48,922,539) CONVERTIBLE BONDS AND NOTES (31.2%)* Principal amount Value Basic materials (0.3%) Cemex SAB de CV cv. unsec. sub. notes 3.75%, 3/15/18 (Mexico) $355,000 $410,469 Capital goods (0.5%) Dycom Industries, Inc. 144A cv. sr. unsec. sub. notes 0.75%, 9/15/21 535,000 586,828 Communication services (1.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8.25%, 12/1/40 199,000 207,084 DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 1,055,000 1,100,497 Powerwave Technologies, Inc. cv. unsec. sub. notes 3.875%, 10/1/27 (In default) † F 1,160,000 116 Communications equipment (0.8%) Ciena Corp. cv. sr. unsec. notes 4.00%, 12/15/20 618,000 822,326 Novatel Wireless, Inc. cv. sr. unsec. unsub. notes 5.50%, 6/15/20 169,000 153,790 Computers (1.2%) Avid Technology, Inc. cv. sr. unsec. notes 2.00%, 6/15/20 274,000 225,194 Brocade Communications Systems, Inc. cv. company guaranty sr. unsec. notes 1.375%, 1/1/20 365,000 354,734 Citrix Systems, Inc. cv. sr. unsec. notes 0.50%, 4/15/19 435,000 500,522 Verint Systems, Inc. cv. sr. unsec. notes 1.50%, 6/1/21 410,000 380,275 Consumer cyclicals (5.8%) CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1.625%, 5/15/18 480,000 609,300 CalAtlantic Group, Inc. cv. company guaranty sr. unsec. unsub. notes 1.25%, 8/1/32 365,000 390,550 Euronet Worldwide, Inc. cv. sr. unsec. bonds 1.50%, 10/1/44 535,000 652,700 Liberty Interactive, LLC cv. sr. unsec. notes 3.50%, 1/15/31 890,000 468,363 Liberty Interactive, LLC 144A cv. sr. unsec. bonds 1.75%, 9/30/46 845,000 876,688 Liberty Media Corp. 144A cv. sr. unsec. unsub. bonds 2.25%, 9/30/46 549,000 563,754 High Income Securities Fund 43 CONVERTIBLE BONDS AND NOTES (31.2%)* cont. Principal amount Value Consumer cyclicals cont. Macquarie Infrastructure Corp. cv. sr. unsec. sub. notes 2.875%, 7/15/19 $815,000 $945,400 Navistar International Corp. cv. sr. unsec. sub. bonds 4.75%, 4/15/19 644,000 447,983 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1.00%, 3/15/18 570,000 872,813 Tesla Motors, Inc. cv. sr. unsec. sub. notes 1.25%, 3/1/21 1,170,000 1,001,081 Consumer staples (0.7%) Vector Group, Ltd. cv. sr. unsec. sub. FRN 2.50%, 1/15/19 585,000 841,224 Electronics (6.1%) Microchip Technology, Inc. cv. sr. unsec. sub. bonds 1.625%, 2/15/25 1,265,000 1,627,897 Micron Technology, Inc. cv. sr. unsec. bonds 3.00%, 11/15/43 890,000 794,325 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1.625%, 2/15/33 765,000 1,218,741 NVIDIA Corp. cv. sr. unsec. bonds 1.00%, 12/1/18 860,000 2,616,013 ON Semiconductor Corp. cv. company guaranty sr. unsec. unsub. notes 1.00%, 12/1/20 515,000 501,159 TTM Technologies, Inc. cv. sr. unsec. notes 1.75%, 12/15/20 398,000 496,754 Energy (2.1%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2.25%, 12/15/38 1,255,000 1,138,913 Energy XXI, Ltd. cv. sr. unsec. bonds 3.00%, 12/15/18 (acquired various dates from 11/19/13 to 1/24/14, cost $446,469) (In default) † ΔΔ 451,000 2,537 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3.00%, 11/15/28 621,000 511,161 Stone Energy Corp. cv. company guaranty sr. unsec. sub. notes 1.75%, 3/1/17 (In default) † 840,000 441,000 Trico Marine Services, Inc. cv. sr. unsec. notes 3.00%, 1/15/27 (In default) † F 500,000 13,750 Whiting Petroleum Corp. cv. company guaranty sr. unsec. unsub. notes 1.25%, 4/1/20 (acquired 5/18/16, cost $375,067) ΔΔ 500,000 395,313 Financials (2.6%) Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5.25%, 12/1/18 R 511,000 555,713 Radian Group, Inc. cv. sr. unsec. notes 2.25%, 3/1/19 410,000 537,869 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4.00%, 1/15/19 R 1,051,000 1,183,032 TCP Capital Corp. cv. sr. unsec. bonds 5.25%, 12/15/19 827,000 861,631 Health care (4.2%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2.75%, 6/15/18 720,000 718,650 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4.00%, 8/15/17 (China) (In default) † F 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6.25%, 12/15/16 (China) (In default) † F 445,000 31,150 HealthSouth Corp. cv. sr. unsec. sub. notes 2.00%, 12/1/43 709,000 835,291 44High Income Securities Fund CONVERTIBLE BONDS AND NOTES (31.2%)* cont. Principal amount Value Health care cont. Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2.00% (zero%, 3/1/18) 3/1/42 †† $880,000 $1,200,650 Impax Laboratories, Inc. cv. sr. unsec. notes 2.00%, 6/15/22 845,000 740,431 Jazz Investments I, Ltd. cv. company guaranty sr. unsec. sub. bonds 1.875%, 8/15/21 (Ireland) 951,000 962,888 Medidata Solutions, Inc. cv. sr. unsec. notes 1.00%, 8/1/18 370,000 433,825 Semiconductor (1.2%) Jazz US Holdings, Inc. cv. company guaranty sr. unsec. notes 8.00%, 12/31/18 223,000 365,999 Novellus Systems, Inc. cv. company guaranty sr. unsec. notes 2.625%, 5/15/41 370,000 1,016,113 Software (0.9%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5.25%, 5/15/18 970,000 1,012,438 Technology services (2.6%) j2 Global, Inc. cv. sr. unsec. notes 3.25%, 6/15/29 570,000 674,738 salesforce.com, Inc. cv. sr. unsec. unsub. notes 0.25%, 4/1/18 650,000 835,250 Twitter, Inc. cv. sr. unsec. unsub. bonds 1.00%, 9/15/21 405,000 373,106 Yahoo!, Inc. cv. sr. unsec. bonds zero%, 12/1/18 1,130,000 1,158,250 Transportation (1.1%) Atlas Air Worldwide Holdings, Inc. cv. sr. unsec. bonds 2.25%, 6/1/22 319,000 296,072 Echo Global Logistics, Inc. cv. sr. unsec. notes 2.50%, 5/1/20 385,000 390,294 Scorpio Tankers, Inc. 144A cv. sr. unsec. sub. notes 2.375%, 7/1/19 747,000 608,805 Total convertible bonds and notes (cost $37,021,936) CONVERTIBLE PREFERRED STOCKS (22.5%)* Shares Value Basic materials (0.6%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. 20,158 $693,560 Smurfit-Stone Container Corp. escrow zero% cv. pfd. F 65,720 657 Capital goods (0.6%) Belden, Inc. $6.75 cv. pfd. † 6,351 681,081 Communication services (4.6%) American Tower Corp. $5.50 cv. pfd. R 12,285 1,344,440 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 21,872 1,100,435 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 7,164 807,454 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 7,485 676,457 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 19,014 1,470,733 Consumer cyclicals (2.6%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 37,550 944,030 Fiat Chrysler Automobiles NV Ser. FCAU, $7.875 cv. pfd. (Italy) 15,943 1,058,217 Stanley Black & Decker, Inc. $6.25 cv. pfd. 8,385 1,060,703 High Income Securities Fund 45 CONVERTIBLE PREFERRED STOCKS (22.5%)* cont. Shares Value Consumer staples (1.1%) Tyson Foods, Inc. $2.375 cv. pfd. 16,257 $1,347,218 Energy (0.8%) Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 26,230 Hess Corp. $2.00 cv. pfd. 8,160 539,702 Southwestern Energy Co. Ser. B, $3.125 cv. pfd. 11,845 381,409 Financials (7.7%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 22,100 772,810 AMG Capital Trust II $2.575 cv. pfd. 14,140 760,909 Banc of California, Inc. $4.00 cv. pfd. 8,217 832,957 Bank of America Corp. Ser. L, 7.25% cv. pfd. 1,718 2,113,140 EPR Properties Ser. C, $1.438 cv. pfd. R 37,670 1,142,460 iStar, Inc. $2.25 cv. pfd. R 7,445 372,324 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 12,175 614,472 Mandatory Exchangeable Trust 144A $5.75 cv. pfd. † 3,671 442,245 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 960 1,296,000 Welltower, Inc. Ser. I, $3.25 cv. pfd. R 12,177 842,496 Health care (2.8%) Allergan PLC Ser. A, 5.50% cv. pfd. 2,280 1,898,465 Anthem, Inc. $2.63 cv. pfd. 12,115 522,399 Teva Pharmaceutical Industries, Ltd. 7.00% cv. pfd. (Israel) 1,012 863,236 Utilities and power (1.7%) Dominion Resources, Inc. Ser. A, $3.375 cv. pfd. † 16,078 815,315 Dynegy, Inc. $7.00 cv. pfd. † 3,046 261,865 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 55,555 Exelon Corp. $3.25 cv. pfd. 18,828 895,460 Total convertible preferred stocks (cost $24,790,507) COMMON STOCKS (0.9%)* Shares Value ACC Claims Holding, LLC Class A (Units) † F 199,505 $1,197 Ally Financial, Inc. 6,580 131,863 Berry Plastics Group, Inc. † 2,720 123,461 Boise Cascade Co. † 3,297 86,513 CIT Group, Inc. 1,606 59,229 Eldorado Resorts, Inc. † 4,445 62,052 Gaming and Leisure Properties, Inc. R 2,520 86,209 General Motors Co. 1,650 52,668 Gulfport Energy Corp. † 3,340 95,524 Live Nation Entertainment, Inc. † 3,615 96,593 Lone Pine Resources Canada, Ltd. (Canada) † F 5,612 56 Lone Pine Resources, Inc. Class A (Canada) † F 5,612 56 Milagro Oil & Gas, Inc. (Units) † F 39 24,603 Penn National Gaming, Inc. † 6,025 85,435 Rite Aid Corp. † 4,760 35,843 46 High Income Securities Fund COMMON STOCKS (0.9%)* cont. Shares Value Service Corp. International/US 3,110 $82,228 Seventy Seven Energy, Inc. † 3,931 68,989 Total common stocks (cost $1,056,384) SENIOR LOANS (0.2%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 $203,234 $215,429 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 44,663 44,886 Total senior loans (cost $245,398) WARRANTS (—%)* † Expiration Strike date price Warrants Value Seventy Seven Energy, Inc. F 8/1/21 $23.82 905 $4,299 Total warrants (cost $3,620) SHORT-TERM INVESTMENTS (3.5%)* Shares Value Putnam Short Term Investment Fund 0.44% L 4,152,662 $4,152,662 Total short-term investments (cost $4,152,662) TOTAL INVESTMENTS Total investments (cost $116,193,046) Key to holding’s currency abbreviations CAD Canadian Dollar USD
